Case 1:19-cv-23825-UU Document 25 Entered on FLSD Docket 10/31/2019 Page 1 of 1
 Case 1:19-cv-23825-UU Document24 Entered on FLSD Docket10/21/2019 Page 2 Of2

                                                UNITED STATES DISTRICT CO URT
                                                SOUTHERN DISTRICT OF FLORIDA
  AngelaE.Noble                                                                        400North M iamiAvenue,Room 8N09
  CourtAdminis
             'trator@ClerkofCourt                                                               M iami,Florida33128-7716
                                                                                                            (305)523-5100

                                                         Date:October21,2019
                                                                                      FILED BY                     D.
                                                                                                                     C.
  Attn:CivilCorrespondenceClerk
  Clerk ofCircuitand Cotmty Courts
                                                                                           0t1 3 12019
  l38DadeCounty Courthouse                                                                 CL
                                                                                            ANGEW
                                                                                             ERK E.FOBLE
  73 W estFlaglerSkeet                                                                     s.      tJ.
                                                                                                     S DISI CZ
                                                                                                a.orF'I..k.-MI
                                                                                                             AMI
  M iami,FL 33130

  RE:DistrictCourtCaseNo.:1:19-cv-23825-1*
      StateCourtCaseNo.:17-021496-CA-01

  DearSirN adam :

  Pursuantto28U.S.C.j1447,acertifiedcopyoftheDistrictCourt'
                                                          sOrderofRemandmustbemailed
  to theClerk oftheState Court.

  PleaseacknowledgereceiptoftheOrderi!ltheabovereferenced caseby signing and retum ing theenclosed
  copy ofthisletter.


                                                                 Clerk'sAcknowledem entofReceipt
                                                                                 -

                                                                 Theundersignedherebyackonwleégesreceiptofthe
                                                                 DistrictCourt'scertified copy oftheOrderofRemand.
                                                                 sy:     W ILFRED        CG RK
                                                                  Deputy Clerk
                                                                 On: K T 2b 2218

 AngelaE.Noble,Clerk ofCourt
 By /s/JanierArellano        s
                             -eXO.
                                 D*'*o
 DeputyClerk               t#'
                             v :' i1
                           =                         G
                           t%                   &J
                               ih.zJ?,-r,,,:,;c'P*
                               '
